BAKES, Justice,
dissenting:
This case was tried to the district court without a jury. The district court, in a comprehensive memorandum opinion, made findings of fact and conclusions of law. I.R.C.P. 52(a) provides that those findings will be upheld on appeal unless they are “clearly erroneous.”
The Court today reverses the decision of the district court without even discussing the district court’s findings, much less identifying evidence, or the lack of it, in the record which establishes that those findings are clearly erroneous. This Court, in effect, has redecided this case de novo, ignoring the findings which the district court made.
The district court, after an extensive trial solely on this issue, found that the strategic plan of the railroad was a future planning document, which had no relationship to the existing assets or value of the railroad. The district court found that the plan makes “no distinction ... between assets in existence as of the particular date and the assets which it intends or hopes to acquire in the future.” All of the expert witnesses, and there were several of them on both sides, testified that such a strategic plan had never been used in assessing a railroad and that it was not necessary to have the strategic plan in order to value the railroad. One expert testified, as the district court recited, “Not only has he never used [a strategic plan] nor has any other taxing authority, but it would be totally unworkable to use strategic plans.”
Furthermore, there was additional evidence, and the district court found, that the public disclosure of the railroad’s strategic plan “would be devastating” to the railroad because of its effect on the railroad’s competitors, suppliers, labor negotiations, etc. The district court correctly found the law to be, and this Court has not disagreed, that where the information sought is not reasonably relevant, or even if there is some relevance, if its disclosure would be unreasonably burdensome to the taxpayer, then disclosure should not be ordered, citing Oklahoma Press Publishing Co. v. Walling, 327 U.S. 186, 66 S.Ct. 494, 90 L.Ed. 614 (1946). The district court further cited the more recent federal decision in FTC v. Shaffner, 626 F.2d 32, 38 (7th Cir. 1980), in which that court held:
“What is unduly burdensome depends on the particular facts of each case and no hard and fast rule can be applied to resolve the question.”
The district court accepted the testimony of the expert witness who stated that it would be “unworkable to use strategic plans” to assess railroads and found that the request was unreasonable and would place a burden on the railroad, was not necessary, and thus was of no relevance in the assessing process. Those findings are *1005adequately supported by the testimony of the several expert appraisal witnesses and, accordingly, the findings are not “clearly erroneous.”
Therefore, the decision of the district court should be affirmed. The Court’s decision today, which simply ignores the district court’s findings and the voluminous evidentiary record which supports those findings, violates the most basic tenet of appellate review as reflected in this Court’s own rules. I.R.C.P. 52(a) mandates that the district court’s findings, if not clearly erroneous, be affirmed. This Court errs when it simply ignores the district court’s findings and decides this case as if it were the trial court.
SHEPARD, J., concurs.